Citation Nr: 0734117	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  02-06 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Whether the appellant timely filed a claim of entitlement 
to accrued benefits and timely disagreed with denial of that 
claim.


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active military service from November 1960 to 
February 1964.  The veteran died in July 1999.  The appellant 
is the veteran's surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The Board denied the claim in August 2004.  The 
appellant appealed that decision to the United States Court 
of Veterans Appeals (Court).  Following a Joint Motion by the 
parties, the Court vacated the Board's August 2004 decision 
in August 2005 and remanded the claim to the Board for 
further consideration.  In March 2006, the Board Remanded the 
appeal.  The claim now returns to the Board for appellate 
review.  

in the August 2005 Joint Motion underlying the Court's August 
2005 Order, the parties noted that the RO denied a claim of 
entitlement to accrued benefits in December 1999, shortly 
after the veteran's death, and directed that the Board 
address whether the appellant's August 2000 notice of 
disagreement with that denial constituted a disagreement with 
the denial of entitlement to accrued benefits.  The Board has 
no jurisdiction to address a claim of entitlement to accrued 
benefits in this case, since there has been no statement of 
the case addressing that issue.  The discussion in the Joint 
Motion in this case requires the Board to Remand this claim 
so that the appellant may receive an SOC addressing whether 
she timely disagreed with the denial of accrued benefits.  
Manlincon v. West, 12 Vet. App. 238 (1999).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In July 2007, the appellant's attorney submitted additional 
medical evidence on her behalf.  In September 2007, the Board 
advised the appellant to indicate whether or not she wished 
to waive initial consideration of that evidence by the agency 
of original jurisdiction (AOJ).  

In October 2007, the appellant, through her attorney, 
indicated that, rather than issue an unfavorable decision, 
the Board should Remand the appeal to the RO.  Pursuant to 38 
C.F.R. § 20.1304(c) (2007), any additional pertinent evidence 
timely received by the Board that has not already been 
considered by the AOJ must be referred to the AOJ for initial 
review unless there has been a waiver of such referral by the 
claimant.

As the claimant has not waived review of the additional 
evidence by the AOJ, the Board must Remand the appeal.  The 
Board regrets the additional delay in adjudication of the 
appellant's claim that a Remand will entail, but the 
governing regulation requires that the matter be Remanded.

The RO accepted the appellant's August 2000 statement only as 
disagreement with the denial of the claim for service 
connection for the veteran's death.  The appellant appears to 
have submitted a claim for accrued benefits.  The claims 
files establish that the veteran submitted a claim for 
compensation for the neuroendocrine cancer which caused his 
death in July 1999, shortly before his death.  The claims 
files do not disclose that the veteran's claim was addressed 
prior to his death.  The December 1999 rating decision, the 
decision with which the appellant disagreed in August 2000, 
is the initial rating decision in the record before the 
Board.  Thus, it appears that the RO's determination that no 
claim was pending at the time of the veteran's death may have 
been incorrect.  The appellant is entitled to a SOC 
addressing her contention that she timely filed a claim of 
entitlement to accrued benefits and timely disagreed with 
denial of a claim for accrued benefits.  Manlincon v. West, 
12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be provided a 
SOC with respect to her disagreement with 
denial of a claim of entitlement to 
accrued benefits.  Manlincon v. West, 12 
Vet. App. 238 (1999) (when a NOD is filed 
by the appellant with respect to a denial 
of benefits, but a SOC has not been 
issued, the Board is required to remand, 
rather than refer, the issue for the 
issuance of the SOC).  

The notice should include an explanation 
as to the information or evidence needed 
to establish entitlement to accrued 
benefits, and an effective date for 
receiving accrued benefits, if the appeal 
is granted.  The appellant must be 
specifically advised as to whether any 
evidence not of record at the time of the 
veteran's death will be considered.  

The notice should including a description 
of the provisions of the VCAA., notice of 
the evidence required to substantiate the 
claim, and notice of the claimant's 
responsibilities and VA's 
responsibilities in developing the 
evidence, including what evidence the 
claimant is responsible to obtain and 
what evidence VA will obtain.  38 
U.S.C.A. §§ 5102, 5103, 5103A (West 2002 
& Supp. 2005).  

2.  If it is determined that the 
appellant timely filed a claim for 
accrued benefits and timely disagreed 
with the denial of that claim, the claim 
should be adjudicated.  The appellant 
should be advised of the time period in 
which she may submit a timely 
disagreement or substantive appeal 
following the determination, if the claim 
is adjudicated and the outcome is adverse 
to the appellant.  

3.  The AOJ must review all evidence 
received since it issued the most recent 
supplemental statement of the case 
(SSOC), dated in December 2006.  

4.  After completion of the above and any 
additional development deemed necessary, 
the expanded record should be reviewed 
and it should be determined if the 
veteran's claim or claims can be granted.  
If any benefit sought on appeal is not 
granted, the veteran and her 
representative should be furnished an 
appropriate SSOC and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review, if appropriate.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



